Citation Nr: 1617783	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disability.
 
2.  Entitlement to service connection for a cardiovascular disability, other than a heart disability, to include peripheral vascular disease.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to May 1945, from September 1949 to February 1953, and from March 1953 to June 1965, including service in the Pacific Theater during World War II.  He died in November 2011.  His surviving spouse has been substituted as the appellant in this appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, continued a prior decision to deny entitlement to service connection for a heart condition.  The appeal was remanded in August 2015 for additional development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in November 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place. 

2.  The most probative evidence of record indicates a cardiovascular disorder, including heart disease and peripheral vascular disorder, was not shown in service or for several years thereafter, and the most probative evidence indicates a cardiovascular disorder, including heart disease and peripheral vascular disorder, is not related to an injury or event during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
2.  The criteria for service connection for a cardiovascular disability, other than a heart disability, to include peripheral vascular disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

A review of the record shows that the Veteran died in November 2011.  Prior to his death, he had pending claims of entitlement to service connection for heart disability, on the merits, and for a cardiovascular disability other than a heart disability.  As noted in the Introduction, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  VA's duty to notify under 38 C.F.R. § 3.159(b) (1) has been met by letters from the AOJ issued to the Veteran prior to his death in June 2009.  

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claims.  The service personnel and treatment records have been associated with the claims file, as well as pertinent VA and private treatment records.  The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Also, prior to the Veteran's death, a VA medical examination was obtained in August 2009 and a VA medical opinion was obtained in December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the claims.  See 38 C.F.R. § 3.327(a) (2015); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

VA regulations also provide that in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board also acknowledges the Veteran's experience of combat in service.  However, the provisions of 38 U.S.C.A. § 1154(b) do not apply here, as it has not been claimed that the disabilities were incurred while engaging in combat.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim herein decided.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran's cardiovascular disability, including a heart disability and peripheral vascular disease, should be service-connected.  

During the pendency of this appeal the Veteran was diagnosed and treated for vascular deficiencies, including hypertensive heart disease and peripheral vascular disease.  Accordingly, the first element of service connection, a current disability, has been established.  The question becomes whether any such condition is related to service.  

The service treatment records show that in February, March and December 1962 the Veteran complained of chest pain.  Imaging studies were normal.  In October 1964, he reported occasional pressure in the chest for the past three years, with the most recent episode three weeks earlier.  Clinical treatment notes in 1965, contained complaints of chest pain.  On retirement examination in May 1965, the examiner noted a history of chest pain on two occasions in 1962, with negative chest x-rays and EKG, and no recurrences.  The Veteran's heart and vascular systems were clinically evaluated as normal.  

After service, a VA examiner in October 1965 found no evidence of evidence of chronic cardiovascular disability.  Chest x-rays were negative.  VA chest imaging studies performed in December 1994 and August 1995 revealed no heart abnormalities.  

Private treatment records during 2005 show that the Veteran was seen for rapid atrial fibrillation and hypotension as well as an episode of congestive heart failure.  While the Veteran denied any prior cardiac history, a history of hypertension was noted, in addition to peripheral vascular disease having onset in October 1990.  Subsequent VA and private treatment records showed continued treatment for coronary artery disease and congestive heart failure, as well as peripheral vascular disease status post-amputation in 2009.  

As there is no competent evidence of a chronic cardiovascular disorder in service or within one year following discharge from service, competent evidence linking the cardiovascular disorders to service is needed to award service connection benefits.

On VA examination in August 2009, the examiner diagnosed severe peripheral vascular disease status post-amputation of the left leg.  The examiner stated that the condition affected the entire body.  The examiner noted that there were cardiac complications described as a heart attack in 1966.  The examiner was unable to provide an opinion regarding whether the Veteran's vascular disease was etiologically related to chest pains noted in 1965 during service because pertinent testing, such as stress testing or cardiac catheter, needed to confirm vascular disease, were not performed at that time.   

Thereafter, the a VA medical opinion was obtained in December 2015 to determine whether it was at least as likely as not that any of the Veteran's diagnosed cardiovascular disabilities had onset in service or were related to any aspect of the Veteran's service.  Following a review of the claims file, the VA clinician opined that the Veteran's diagnosed cardiovascular disabilities were less likely as not incurred in or related to active service or any event or injury during service.  The clinician explained that while the Veteran's service treatment records revealed multiple evaluations for complaints of chest pain, the diagnosis associated with these evaluations were either atypical for cardiac etiology, nonspecific, or pleuritic in nature.  No cardiovascular diagnosis was recorded.  Significantly, electrocardiograms in 1958, 1959 and 1965 were all normal, and chest x-rays in 1962 and 1965 revealed no abnormalities.  The examiner attributed the Veteran's cardiovascular disease, having onset many years after service, to nicotine and alcohol use.  Accordingly, the examiner concluded that a nexus between the Veteran's diagnosed cardiovascular conditions, including hypertension, peripheral vascular disease, aortic aneurysm, atrial fibrillation and myocardial infarction, could not be established. 

The Board finds the VA examiner's opinion to be highly probative.  The opinion was based on a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinion provided and cited to the relevant evidence in the claims file.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record linking the Veteran's cardiovascular disorders to service.

While the Veteran during his lifetime asserted that his cardiovascular disorders were related to service, and the appellant may believe that his post-service cardiovascular disorders are related to service, as lay persons, neither the Veteran nor the appellant have been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cardiovascular disorders require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his post-service diagnosed cardiovascular disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, lay opinions regarding the etiology of the Veteran's back disability are not competent medical evidence.

In summary, there is no competent evidence of cardiovascular disease in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Moreover, the most probative and persuasive evidence is against a finding that the Veteran's cardiovascular disorders were related to service, including complaints of chest pain recorded therein.  Accordingly, service connection for a cardiovascular disorder, including heart disease and peripheral vascular disorder, is denied. 

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.
 
Service connection for a cardiovascular disability, other than a heart disability, to include peripheral vascular disease is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


